 In the Matter of CIT-CON OIL CORPORATION, EMPLOYERandLODGE 1317OF DISTRICT LODGE 31, INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERIn the Matter ifCIT-CONOIL CORPORATION,EMPLOYERandLAKECHARLES METAL TRADES COUNCIL,AFL, PETITIONERCases Nos. 15-RC-316 and i,5-RC-317.-Decided February 10, 1950DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore Richard C. Keenan, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner in Case No. 15-RC-316, herein called the Machin-ists, the Petitioner in Case No. 15-RC-317, herein called the Council,and Oil Workers International Union, C. 1. 0., herein called the Inter-venor, are labor organizations claiming to represent certain employeesof the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.4.The Machinists seeks to represent a narrow unit of inside andoutside machinists, machinist helpers and apprentices, including ga-rage mechanics and helpers, at the Employer's Lake Charles, Lousiana,plant.The Council, the Intervenor, and the Employer are in generalagreement on a broad unit, as appeared at the hearing, except for cer-tain classifications discussed'below.88 NLRB No. 123.623 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe mechanical department performs the maintenance work for alloperations, and maintenace workers are generally classified along craftlines.In this department is a machinists' group consisting of 17machinists and 14 machinist helpers.Although they have no distinctpayroll subclassifications, in referring to them the Emloyer usesthe terms "inside" and "outside" machinists.Over them are 1 ma-chinist foreman and 3 subforemen.Two of the subforemen supervisethe outside work, and one is an inside machinist subforeman who alsoexercises supervision over the garage mechanics and helpers sought bythe Petitioner.The machine shop is separate from the other installa-tions of the Employer and is located in one wing of a building; itcontains all the usual tools of the machinist trade required of a well-equipped shop.The installation and manufacture, repair and dismantling of ma-chinery and parts used in the plant's operation are carried on by themachinists.Dismantling, installation, and on-the-spot repairs areperformed by the outside men; and the repair and manufacture re-quiring tooling within the shop are performed by the inside machinists.The inside men are qualified to work outside the shop and actually doso, and to a lesser extent the outside men perform work in the shop, ifrequired.The operations of the Employer being new, experiencedmachinists were hired to carry out these functions, the work requiringa high degree of skill and the use of precision instruments.Ma-chinists on the shift details who are not required to work elsewherein the plant remain in the shop and work there. The garage mechanicsand helpers supervised by the inside machinist subforeman maintainthe Employer's mobile equipment, working on Diesel and gasoline-powered vehicles.They do all types of repair and maintenance workand, if necessary, utilize the services of the machine shop.Both in-side and outside machinists are considered as one unit for the purposeof seniority, but no definite policy as to the garage mechanics andhelpers has as yet been formulated.It appears that the unit proposed by the Machinists is a homogene-ous and well-defined group comprising all the employees who havesimilar skills and perform similar duties. In accordance with pre-vious determinations that such a group is a craft which may constituteaseparate bargaining unit,' we find that the unit here petitioned forby the Machinists may be appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.There remain for consideration the following two classifications ofemployees; whose. inclusion in' 'the brbad.unit, is. in issue:'For example,Cities Service Refining Corporation,83 NLRB 890. CIT-CON OIL CORPORATION625The Intervenor would include, and the Employer and Council wouldexclude, laboratory dispatchers.The dispatchers make control tests,which are run on a 24-hour basis divided into four shifts, each shiftconsisting of a shift supervisor, dispatcher, sampler, and six testers.The dispatcher's general duties consist of assigning work to testersand expediting the processing of the sample.The Employer statesthat a dispatcher has authority effectively to recommend firing, and therecord discloses that, in the absence of the supervisor, the dispatcherassumes his duties.As dispatchers may effectively recommend thedischarge of employees, and in addition assume supervisory dutiesin the absence of the shift supervisor, we shall exclude them fromVoting Group 2 designated below.The Employer and Council would exclude fire and safety inspectorsand guards; the Intervenor takes no position with regard to them.These employees operate under the personnel department.They per-form the usual duties of regulating admission to the plant and pre-venting trespassing and danger to the property.The guards will beuniformed in the near future, and are deputized but not armed. Inview of the highly inflammable character of the Employer's opera-tion, we find that these fire and safety inspectors, as well as the guards,are of a type which the Board has frequently excluded from produc-tion and maintenance units, and we shall exclude them .2We find that the employees sought by the Council and the Inter-venor, with or without the Machinists' group, may constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.However, we shall make nofinal unit determinations at this time, but shall be guided in part bythe result of the elections hereinafter directed.If a majority of theMachinists' group votes for the Machinists, they will be taken to haveindicated their desire to constitute a separate bargaining unit.Ac-cordingly, we shall direct that elections be held in the following vot-ing groups of employees at the Employer's plant at Lake Charles,Louisiana :1.All inside and outside machinists, machinist helpers and appren-tices, and also garage mechanics and their helpers, excluding all otheremployees and supervisors as defined in the Act.2.All employees in the mechanical and operations departments,also including warehousemen and laboratory employees in the classi-fications of sampler, tester No. 1 and tester No. 2, but excluding allemployees in Group No. 1, above, and also excluding, all other.-labora-2SeeGeneral Motors Corporation,AllisonDivision,80 NLRB 317. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDtory employees, professional employees, office and clerical employees,fire and safety inspectors, guards, and all supervisors as defined inthe Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which these caseswere heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesdescribed in paragraph numbered 4, above, who were employed duringthe payroll period immediately preceding the date of this Directionof Elections, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the elections, and also excluding employees on strike whoare not entitled to reinstatement, to determine (a) whether the em-ployees in Voting Group 1 desire to be represented for purposes ofcollective bargaining by Lodge 1317 of District Lodge 31, Interna-tional Association of Machinists, or by Lake Charles Metal TradesCouncil, AFL, or by Oil Workers International Union, C. I. 0., or bynone ; and (b) whether the employees in Voting Group 2 desire tobe represented for purposes of collective bargaining by Lake CharlesMetal Trades Council, AFL, or by Oil Workers International Union,C. 1. 0., or by neither.